Citation Nr: 9927360	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for tenodesis, left 
ankle, postoperative, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to March 
1950, from September 1951 to November 1954, and from December 
1954 to August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
20 percent evaluation for tenodesis, left ankle, 
postoperative.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Tenodesis, left ankle, postoperative, is currently manifested 
by no more than marked functional impairment.


CONCLUSION OF LAW

Tenodesis, left ankle, postoperative, is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for tenodesis, left ankle, 
postoperative, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for tenodesis, left ankle, postoperative, 
was granted by means of a June 1970 decision and assigned a 
noncompensable evaluation.  In a July 1996 rating decision, 
the RO granted a 20 percent evaluation for tenodesis, left 
ankle, postoperative.

In a June 1997 VA outpatient treatment report, it was noted 
that the appellant reported worsening pain in the left ankle.  
The VA examiner stated that the appellant had an ankle splint 
in place bilaterally.  The assessment was arthralgia.  In 
January 1998, when the appellant was hospitalized at a VA 
facility, it was noted that the appellant's ankles were 
enlarged.  The VA examiner stated that the appellant had foot 
drop.  In April 1998, the VA examiner noted that the 
appellant's Charcot-Marie Tooth disease joints-the fingers 
and ankles-were the worst affected.  In May 1998, the 
appellant was seen for his ankle and requested a consultation 
for surgery.  The assessment was degenerative joint disease.

The appellant underwent a VA examination in August 1998.  The 
VA examiner stated that the appellant had worn an ankle 
fixation orthotic secondary to loss of motor function in the 
left lower extremity.  The appellant reported that he had 
developed a staph infection, where he developed marked 
swelling in his left ankle.  The VA examiner stated that 
weight bearing remained rather markedly painful.  He noted 
that the appellant was wearing a short-legged walking cast 
and required the aid of two crutches for ambulation.

Upon examination, the appellant had marked swelling of the 
left ankle and foot.  The VA examiner stated that the 
appellant had no active dorsiflexion or plantar flexion of 
the ankle.  Passively, the appellant had dorsiflexion to 
neutral with 20 degrees of plantar flexion.  The VA examiner 
noted that the appellant had a well-healed scar laterally 
secondary to the previous tenodesis and a fresh scar 
resulting from the incision and drainage of the ankle.  The 
VA examiner stated that x-rays had been taken in June 1998 
and had revealed marked narrowing of the joint space with 
sclerotic and cystic changes of the bones.  The VA examiner 
noted that there was slightly more cystic change since 1997.  
There were no osteoblastic or osteolytic lesions found.  
There was osteophyte formation.  There was no evidence of 
fracture or dislocation.  The impression was that of marked 
degenerative joint disease, which was grossly unchanged since 
1997.

The VA examiner stated that as far as DeLuca provisions, the 
appellant had no active dorsiflexion or plantar flexion of 
the ankle, which he stated was related to Charcot-Marie Tooth 
disease.  He added that the appellant had severe degenerative 
changes of the ankle with any pain on attempts at weight 
bearing.  The VA examiner stated that the appellant had 
markedly limited functional ability but that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion, and that such could not be 
determined to any degree of medical certainty.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ankylosis of the ankle may be assigned a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 5270 (1998).  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees.  Id.  A 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees; in dorsiflexion at an angle of 
more than 10 degrees; or with abduction, adduction, 
inversion, or eversion deformity.  Id.  Moderate limitation 
of motion of the ankle warrants a 10 percent evaluation and 
marked limitation of motion warrants a 20 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5271 (1998).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for tenodesis, left ankle, postoperative.  The 
Board must note that there is no evidence that the 
appellant's left ankle is ankylosed.  Although the appellant 
has no active range of motion of his left ankle, that does 
not establish a finding of ankylosis.  Regardless, the VA 
examiner stated in the August 1998 examination report that 
the appellant had no active dorsiflexion or plantar flexion 
due to the Charcot-Marie Tooth disease, a nonservice-
connected disability (service connection for such had been 
denied in a November 1976 rating decision).  Thus, because 
there is no evidence that the ankle is ankylosed, 
consideration of Diagnostic Code 5270 is not appropriate.

The appellant has a marked disability of his left ankle, 
which the 20 percent evaluation contemplates.  See 38 C.F.R. 
Part 4, Diagnostic Code 5271.  In the August 1998 examination 
report, the VA examiner stated that the appellant had a 
markedly limited functional ability as to the left ankle, 
which substantiates the 20 percent disability evaluation.  
Under the applicable Diagnostic Codes that address the ankle, 
without ankylosis, the appellant cannot obtain an evaluation 
in excess of 20 percent.  Thus, the Board finds that an 
evaluation in excess of 20 percent is neither warranted or 
available.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the 
appellant, as he is receiving the maximum disability 
evaluation for limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that a separate 10 percent disability 
evaluation is not warranted for each scar on the appellant's 
left ankle.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1998) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  In the August 1998 VA examination report, the 
examiner noted that the appellant had a well-healed scar from 
the tenodesis.  He added that there was a fresh scar from the 
incision and drainage that was done.  The appellant has not 
alleged that either of his scars are either painful or 
tender.  Thus, the evidence of record has not established 
that separate 10 percent evaluations would be in order for 
the appellant's scars on his left ankle.

The Board further notes that a separate evaluation for the 
degenerative joint disease of the left ankle need not be 
assigned, as the appellant's current evaluation is based on 
his limitation of motion, which is compensable.  See 
38 C.F.R. Part 4, Diagnostic Code 5003 (1998) (when 
limitation of motion of the specific joint or joints involved 
is noncompensable, an evaluation of 10 percent may be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion.  However, an evaluation 
assigned for arthritis will not be combined with ratings 
based on limitation of motion); see also 38 C.F.R. Part 4, 
Diagnostic Code 5271.

The appellant is competent to report his symptoms; however, 
to the extent that he has alleged that he is worse than the 
current evaluation contemplates, the medical findings do not 
support his contentions for an evaluation in excess of 20 
percent.  The Board has attached greater probative weight to 
the objective medical findings made by medical professionals 
than to the appellant's assertions.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  An evaluation in excess of 20 
percent for tenodesis, left ankle, postoperative, is not 
warranted.


ORDER

An increased evaluation for tenodesis, left ankle, 
postoperative, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

